Citation Nr: 1027153	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from 
August 21, 2002, to May 31, 2005, and in excess of 40 percent 
from June 1, 2005, forward for service-connected petit mall 
seizures secondary to closed head trauma.  

2.  Entitlement to an initial rating in excess of 10 percent from 
September 24, 2001, to September 29, 2009, and in excess of 30 
percent from September 30, 2009, forward for service-connected 
mood disorder.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1990 to February 
1992. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for petit mall seizures 
secondary to closed head trauma, assigning a 10 percent 
evaluation effective August 21, 2002, and granted service 
connection for a mood disorder, assigning a 10 percent evaluation 
effective September 24, 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

In his June 2005 substantive appeal, the Veteran requested a 
hearing before a Veteran's Law Judge in Washington, DC.  
Thereafter, in June 2010, in response to a hearing clarification 
letter from the Board, the Veteran indicated that he wished to 
appear at hearing before a Veteran's Law Judge at his local RO.  
Since the RO is responsible for scheduling hearings before the 
Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


